DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5 are objected to because of the following informalities:  “olefine” in claim 4 is a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holub et al. (WO 80/00083).
Regarding claims 1 and 3:  Holub et al. teach a composition comprising 60 parts by weight of polycarbonate, 20 parts by weight of glass fibers and an ethylene-acrylic acid copolymer (Example II; Table I).  The Dow polymers in Table I are all ethylene-acrylic acid copolymers (page 5, lines 22-24).  Holub et al. teach using about 0.5 to about 10 wt% of ethylene-acrylic acid copolymer (page 6, lines 1-6).  
The amount of ethylene-acrylic acid copolymer taught overlaps the claimed range and the claimed ratio.
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claim 4:  It would have been obvious to select ethylene-ethyl acrylate copolymers (page 1, lines 7-14) from the short, finite list of Holub et al.   
Regarding claim 12:  Holub et al. teach a molded product (Examples).


Claims 1, 3-5, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (JP 2001-294741).
Regarding claims 1 and 3:  Kitayama et al. teach a resin composition comprising a polycarbonate 0.1 to 50 mass% of glass fiber and 0.01 to 5 parts by mass of an ethylene-acrylic acid copolymer [0015, Claim 1, Examples].
The amounts in Kitayama et al. overlap the claimed mass ratio and parts by mass.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Regarding claim 8-9:  Kitayama et al. teach from 0.1 to 20 parts by weight of the flame retardant resorcinol bis(diphenyl phosphate) [Claim 4, 0042; Examples].  It would have been obvious to optimize the amount added for the desired flame retardance. 
Regarding claim 10:  Kitayama et al. teach adding 1 to 40 parts by weight of a styrene resin [Claim 6; Examples].
Regarding claim 12:  Kitayama et al. teach a molded product [0039; Examples].


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (JP 2001-294741) as applied to claim 1 above further in view of Sun et al. (2015/0368458).
Kitayama et al. fail to teach a lubricant.
However, Sun et al. teach adding about 0.5 wt% to about 2.0 wt% of an ester lubricant to a polycarbonate composition comprising glass fibers to facilitate mold release during processing [0174-0176].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 0.5 to about 2.0 wt% of an ester lubricant as taught by Sin et al. to the composition of Kitayama et al. to facilitate mold release during processing.  

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that the claimed ranges provide unexpectedly superior results.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Holub et al.  Holub et al. teach 91 parts by weight polycarbonate (88 parts claimed), 9 parts by weight glass fibers (10 parts claimed), and 4 parts by weight of ethylene-acrylic acid copolymer (5 parts claimed) [Example II; Table 1], providing a ratio of 2.3.  The amounts taught by Holub et al. are so close to the claimed values that the skilled artisan would expect the compositions to have the same properties.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763